DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1, 4-5, and 7-9, cancellation of claims 2-3 and 6 in “Claims - 03/30/2021”, are acknowledged. Prior to this office action claims 1, 4-5 and 7-20 were pending for prosecution, wherein claims 19-20 were withdrawn.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Chen, Yu-Te Attorney Registration No. L1231 on March 31, 2021.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 19-20, directed to a method for method for fabricating a semiconductor device in group II non-elected claims with traverse in “Response to 
In view of the above, this office action considers claims 1, 4-5 and 7-18 presented for examination.
Reasons for Allowances 
Claims 1, 4-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1,  the Claim 1 is allowed, because it is rewritten by accommodating the previously-indicated allowable limitation in claim 6 and intervening claims 2-3, and  further because, the status of the prior art has not been found changed since  the indication of allowance in the “Final Rejection - 03/01/2021” for that limitation, i.e., the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising: inter alia,  “wherein at least one of the plurality of first bit lines comprises a bottom bit line electrode layer, a top bit line electrode layer, and a mask pattern, wherein the bottom bit line electrode layer is correspondingly positioned on one of the plurality of first bit line contacts, the top bit line electrode layer is positioned on the bottom bit line electrode layer, and the mask pattern is positioned on the top bit line electrode layer” as recited in Claim 1.
Claims 4-5 and 7-18 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 31, 2021